Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 22, 2020.




                                      In The

                      Fourteenth Court of Appeals

                                NO. 14-20-00525-CV



                             IN RE M.R.M., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              246th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-08920

                        MEMORANDUM OPINION

      On July 27, 2020, relator M.R.M. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Angela Graves Harrington,
presiding judge of the 246th District Court of Harris County, to set aside her July
23, 2020 temporary orders directing M.R.M. to pay interim attorney’s fees to real
party in interest’s counsel in the underlying suit affecting the parent-child
relationship.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. Our stayed entered
on July 28, 2020 is lifted.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Zimmerer and Poissant.




                                         2